Citation Nr: 9903331	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from June 1968 to March 1971.  He served in Vietnam and his 
decorations include the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Army Commendation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for PTSD.

In March 1998, the Board returned this claim to the RO for 
further evidentiary development, to include a new VA 
examination, and for review according to the revised rating 
criteria pertaining to mental disorders.  It appears from the 
record that the specified evidentiary development has been 
completed, and accordingly, the Board has proceeded to 
adjudication of the claim on appeal.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDINGS OF FACT

PTSD is currently manifested by a GAF of in the range of 75-
80 and the veteran's level of social and industrial 
functioning is evidenced by his participation in a work-study 
program and enrollment in upper level computer courses at a 
community college.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for PTSD.  38 U.S.C.A. 
§§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.




Medical Evidence

Service department records show that the veteran participated 
in the Tet Counteroffensive in 1969, and it is noted that his 
military occupational specialty (in January 1970) was combat 
engineer.  The DD Form 214 shows his specialty title as 
combat demolition specialist with a related civilian 
occupation of blaster.  

A VA medical report shows that between October 16, 1981 and 
November 10, 1981, the veteran was hospitalized for chronic 
ethanol abuse.  The hospital summary shows that in 1980, he 
had been placed on probation secondary to his second DWI, and 
he reported that a judge had told him that he had to get into 
an alcohol program or get to jail.  During admission, he 
showed immature adolescent behavior and was very resistant to 
suggestions of discharge planning.  It was the feeling of his 
caregivers that there was little indication of change in his 
behavior.  

A 1992 VA discharge note shows that the veteran was 
hospitalized between September 10, 1992 and October 7, 1992 
for diagnoses of alcohol and marijuana dependence.  

In June 1993, the veteran was afforded a special VA 
psychiatric examination for compensation and pension 
purposes.  The report indicates that he had been living in 
the Domiciliary since August 1992.  The veteran reported that 
he served in Vietnam in 1969 for 364 days and 8 hours and he 
was assigned to a combat demolition and engineering squad.  
With regard to war zone events, the veteran described 
missions in which he searched for booby traps and he recalled 
being involved in sniper fires and active combat.  He also 
described an incident in which he was flying on a helicopter 
where he lost his memory for about five days and was in a 
convalescent center until he regained his memory.  

Following his discharge, he finished college and went to 
graduate school for 3 years.  As his GI bill benefits ran 
out, he did not finish his further degree.  Later he worked 
in computers and programming and his longest job held was for 
two years, as he constantly got tired of the jobs or finished 
the job assignment and therefore would leave the jobs.  At 
the time of the examination, the veteran indicated that he 
had not worked in 5 years, and he stated that he was 
overqualified for many positions.  He also reported a history 
of arrest for possession of marijuana and for being drunk on 
two occasions.  

With regard to recurring recollections of Vietnam, the 
veteran indicated that these memories are triggered by rain 
storms, helicopters, the smell or urine, or the sound of 
popcorn popping.  The veteran stated that when he hears these 
noises, he develops anxiety and gets nervous.  He described 
dreams which used to be nightmares, but as he had learned to 
control them they were not as frightening to him now as in 
the past.  The veteran reported that he tries to avoid 
thinking of Vietnam, but at times it is very difficult and 
when he thinks about it he gets very nervous and agitated.  
He described a sense of detachment from society, stating that 
he had not been able to get close to anyone and he avoids 
people at all times.  He also described problems with sleep, 
particularly initial insomnia and middle insomnia.  In 
addition, he described feeling hypervigilant and at times 
feeling like someone was following him.  

It was noted that he had been on the streets for four to five 
years since he had been unemployed.  He indicated that prior 
to his admission to the Domiciliary, he was drinking about 
one pint of liquor and smoking two to three joints per day, 
although he had not used alcohol or drugs since entering the 
Domiciliary.  

The veteran described himself as a "hippie war protestor" 
who had many friends and was social prior to entering the 
military.  He had not had any relationships following his 
divorce in 1980 after 9 years of marriage.  

On mental status examination, the veteran was very pleasant 
and cooperative with the interview.  He maintained good eye 
contact and showed no psychomotor agitation or retardation.  
His speech was fluent, coherent, and goal directed.  His mood 
was described as dysphoric at times.  His affect was 
pleasant, cooperative, and mood congruent.  There were no 
current suicidal or homicidal ideations and there was no 
evidence of psychosis.  Cognitively he was intact, and his 
insight into his condition and his judgment were fair.  

The report shows an impression of veteran who was relatively 
new to the psychiatric system.  The examiner noted that the 
veteran had feelings of increased social isolation since his 
discharge from service and that he had described symptoms 
which meet the criteria for PTSD.  The examiner further noted 
that the veteran also had a lot of confounding variables in 
that he had a long history of alcohol and drug abuse as well 
as what seemed to be an underlying personality disorder.  The 
examiner stated that at this point, the veteran seemed to 
have both schizoid and paranoid traits.  It was the 
examiner's belief that the criteria for PTSD were met.  The 
following diagnoses were given:  Axis I, 1. PTSD, 2. history 
of alcohol dependence, 3. history of marijuana abuse, 4. 
history of polysubstance abuse; Axis II, mixed personality 
traits with schizoid and paranoid traits being evident; Axis 
III, asthma; Axis IV, current stressors were 3/6, 
homelessness being his main stressor; and Axis V, a Global 
Assessment of Functioning (GAF) score of 55 both currently 
and for the past year.  

In a July 1993 statement, the veteran outlined his 
contentions regarding his claim, to include a description of 
in-service stressors and events.  He indicated that he 
enlisted in the military in June 1968 in lieu of prosecution 
for draft eviction.  While in Vietnam, his duties included 
operation of a cement mixer in a construction company, 
building bridges, clearing ground for landing zones and foot 
soldiers, and utilization of explosives for construction 
and/or demolition purposes.  He described combat experiences 
such as being in the middle of an all-night mortar attack (in 
which no one was hurt); disarming unexploded bombs and 
diffusing trip wires, being subjected to a sniper attack 
while on the back of a truck, participating in ambush duty, 
and attacks on his barracks.  He also participated in search 
and destroy missions in which he would search out underground 
bunkers and then blow them up.  

The veteran described specific traumatic events which 
occurred during his time in Vietnam.  On one occasion while 
preparing to detonate some C4 in order to fell some trees, he 
looked up to see an NVA soldier pointing a rifle at him.  
When this soldier saw the detonator, he lowered his rifle and 
trotted away.  On another occasion, while helping to build a 
new firebase, he was responsible for making sure that all 
claymores were blown, which required that he dispose of about 
20 bodies.  When he cleared the bunker, the grunts searched 
for any bodies, took ears, and then loaded them in the front 
loader for deposit in a mass grave.  In front of one bunker a 
claymore went off with a body on top of it.  The veteran also 
described being hospitalized for a period of 30 days for 
malaria, at which time he did not have his glasses or his 
clothes and he was unarmed.  Thereafter, he was assigned to a 
South Vietnamese unit which was taking excessive casualties 
due to booby traps, and it was his job to walk point for them 
and diffuse the booby traps.  On one occasion while he was 
serving in this capacity, an ambush opened up right over top 
of him.  During another ambush, his unit managed to kill 4 
gooks and on another, some VC and civilians were killed by 
accident.  The veteran indicated that while in Vietnam, he 
was in a constant state of fear and anxiety as a result of 
these and other combat experiences.   

VA treatment and progress notes, dated in 1993 and 1994, show 
that the veteran underwent counseling and therapy for 
substance abuse and PTSD.  A February 1993 VA social 
assessment update shows that the veteran was still living in 
the Domiciliary.  He identified socially isolating vs. phobic 
behaviors, and he indicated that he felt uncomfortable around 
people.  It was noted that there appeared to have been a 
rather global decline in his functioning in 1985-1986, as his 
last relationship was in 1985 and his last full-time job as a 
software engineer was in 1986, followed by his subsequent 
homelessness since 1986.  The report also indicates that at 
age 11, the veteran witnessed his father's death by suicide 
after his father had allegedly first attempted to shoot him 
(the veteran).  Exploration of his social phobias vs. 
isolation, assessment for depression, exploration of trauma 
related to his combat experiences, and other areas were 
identified for treatment intervention.  

Follow-up treatment notes show that the veteran was seen 
regularly for therapy regarding the identified issues.  An 
April 1993 primary therapist summary note shows that the 
veteran had been participating in a substance abuse group and 
a support group, and he remained on the periphery of the 
group and maintained distance by using intellectual defenses.  
A July 1993 summary note shows that the veteran had continued 
in substance abuse and support groups.  Additional treatment 
notes document regular individual sessions for psychiatric 
therapy between July 1993 and February 1994.  

The record includes lay statements by the veteran's mother 
and his sister.  The veteran's mother described some changes 
she had seen in him since his return from service.  She 
indicated that as a young man, he approached each endeavor 
with the desire and energy to do the best job with the best 
results and ahead of schedule; however, since he came home 
from the service, he had gone from one job to another, from 
Puerto Rico to California, and he could not seem to find a 
place to belong.  She stated that it was hard for her to 
realize that the veteran had not been in contact with any of 
his friends, even ones that cared for him and especially the 
one that had been there for him since high school.  She also 
indicated that he had been close with his sister, but that 
now, for all her efforts, the sister gets no show of 
affection or appreciation and it is as if he just doesn't 
care.  She reported that during a recent visit, he had gotten 
angry about a minor discussion and had displayed intolerance 
toward his young nephew.  The veteran's mother indicated her 
concern that he was unable to sleep and was up and about all 
hours of the night.  

The veteran's sister also described changes she had seen in 
her brother in the years since he was in the Army.  She 
stated that they were all concerned by his inability to 
become close to anyone, and she didn't really feel as if she 
had a strong sibling bond with him.  She indicated that she 
didn't feel that he shared very many of his inner thoughts 
with her or anyone else.  The veteran's sister also indicated 
that one of the veteran's brothers considered him to be a 
stranger, and she expressed her concern that the veteran had 
not had a loving relationship with a female for many years.  
She felt that the veteran displayed a lack of appreciation, a 
lack of self-esteem, and a lack of desire for cleanliness, 
and she remembered that he would get fixed up to go out with 
friends in high school and she was proud to say he was her 
brother.  Now, she wonders when and if the veteran even took 
a bath, as he stays in the same clothes and doesn't bathe, 
shave, brush his teeth, or comb his hair for days.  His 
sister further commented on the total waste of the veteran's 
brain, as she considered him about the smartest person she 
knew and he hadn't even had a job in years.  It was her 
opinion that with veteran's education and knowledge, he could 
have a great job, but instead he was satisfied to have 
nothing.  

Pursuant to an April 1996 rating action, service connection 
was granted for PTSD.  

In April 1996, the veteran was afforded a VA examination for 
compensation and pension purposes.  The examination report 
shows that the veteran had been unemployed since 1986, and he 
claimed that he was unable to work because "nobody would 
hire me."  When asked if he was hired if he would be able to 
work, he stated that "it depends on if I like the job."  He 
admitted that he could work if he liked the job as a computer 
programmer, and reported that he had been fired once for 
possession of marijuana.  

With regard to alcohol and drug history, the veteran admitted 
to drinking 1 quart of beer a day and to repeatedly smoking 
marijuana.  It was noted that he had prior charges for 
possession of marijuana, trespassing, and two DUI's.  

At this time, the veteran reported that the worst thing that 
happened to him during the service was being sent out for a 
month to clear the booby traps because "too many grunts were 
dying."  He claimed that he felt that the armies were 
against him: the North Vietnamese were trying to kill him as 
an enemy, the South Vietnamese were trying to kill him 
because they wanted to run away; and the American Army was 
trying to kill him by sending him into fields that were full 
of booby traps.  The veteran claimed that one of the most 
traumatic things that happened to him was going on a mission 
when they came across a trip wire which he pulled and caused 
an explosion.  Then everybody in his platoon began to yell 
for help purposely to bring the gooks out and "we killed 
them all."  It was noted that the veteran laughed very 
inappropriately at this point.  

The veteran also described nightmares since returning from 
the war and stated that he gets nervous when he sees a 
helicopter.  He also said that the smell of urine brings back 
the memories of Vietnam and he talked at length about the way 
urine was passed into the ground in Vietnam.  

The report indicates that the veteran had not seen a 
psychiatrist since February 1994, and he was not on any 
medication at the present time.  On mental status 
examination, the veteran appeared shabbily dressed and 
hygienically unclean.  He had a very disheveled appearance 
and his mood was slightly depressed.  His affect was somewhat 
inappropriate, especially when talking about Vietnam 
experiences.  Cognition was intact and there was no evidence 
of auditory or visual hallucinations or psychosis.  He denied 
being suicidal or homicidal.  Impressions of PTSD and chronic 
alcohol and marijuana abuse, continuous, were given.  

In a VA Form 9 (substantive appeal) which was submitted in 
January 1997, the veteran indicated that he was seeking 
vocational rehabilitation expenses.  He also asserted that 
his PTSD rating of 10 percent was vastly understated.  The 
veteran reported that he does not relate to the others living 
in his house, he awakens in a panic thinking mortar rounds 
are coming in, and he has difficulties sleeping.  With regard 
to his current job with Manpower Temporary Services, he could 
handle an assignment for only 2 or 3 days, after which he 
usually had trouble as either the work was too physical or he 
becomes irritated with the stupid supervisors and his 
lazy/incompetent co-workers.  He stated that if this benefit 
was granted, he would move to a better neighborhood, enter 
school for training, begin relating to people under more 
rational circumstances, and stop having panic attacks.  The 
veteran felt that if he did not have warlike experiences, his 
wartime reactions would fade away.  

The veteran was afforded a VA mental disorders examination in 
March 1997.  The examination report shows that the veteran 
continued to drink a quart of beer a day.  He also indicated 
that his landlord comes to him twice a week to watch TV and 
brings him marijuana that he smokes.  

The veteran complained of nightmares and insomnia, and he 
reported a considerable amount of anxiety, palpations, and 
tremors.  On mental status examination, the veteran appeared 
disheveled which reflected his poverty and problems 
financially.  Mood was normal and affect was appropriate.  He 
was fairly cooperative with good eye contact.  There was no 
evidence of psychosis and there were no hallucinations or 
delusions.  Cognition was intact and he denied being suicidal 
or homicidal in any way.  An impression of PTSD, chronic, 
delayed, mild, was given.  

The examiner commented that the veteran was making a serious 
attempt to be gainfully employed, and he was requesting 
assistance through vocational rehabilitation.  A current GAF 
of 80 was provided.  

In April 1998, the veteran was afforded a VA PTSD examination 
in conjunction with a Remand by the Board.  At this time, the 
veteran reported that he was presently taking upper-level 
computer courses at Santa Fe Community College on a work 
study program in which he was also answering emergency phones 
in the Engineering Department.  It was noted that from 1993 
to the present, the veteran had been consuming one quart of 
beer a day.  The report also shows that the veteran had past 
and present intrusive distressing recollections of an ambush 
in Vietnam in 1969 in which he witnessed civilians and North 
Vietnamese being killed.  The report also notes the veteran's 
complaints of intense psychological distress; exposure to 
internal cues that symbolized or resembled an aspect of the 
trauma; efforts to avoid thoughts, feelings, and 
conversations associated with the trauma; an inability to 
recall important aspects of the trauma; a feeling of 
detachment or estrangement from others with anger; 
hypervigilance; and a startle response.  He stated that these 
symptoms had been unchanged in the past 10 years, although it 
had worsened with his increased stress at finishing this 
semester in school.  The veteran reported that he was more 
anxious than depressed presently, and he was without past or 
present suicidal, homicidal, auditory, or visual 
hallucinations or delusions.  

On mental status examination, the veteran appeared disheveled 
and he maintained good eye contact.  He was pleasant and 
cooperative and psychomotor was normal.  Speech was normal 
and thought content and thought processes were without 
abnormalities.  He was alert and oriented times four.  
Thurstones, presidents, and serial sevens were normal.  
Memory at five minutes and immediate was normal.  It was 
noted that he required no further psychological testing.  An 
impression of PTSD, overall unchanged, was given, and it was 
noted that his social functioning had improved with his 
return to school.  The following diagnoses were given:  Axis 
I, PTSD, alcohol dependence in remission; Axis II, without; 
Axis III, asthma, malaria; Axis IV, social occupational, 
financial, moderate: and Axis V, a GAF of 75 was assigned.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991). The record indicates that 
the RO has evaluated the veteran's claim under both the old 
and the new rating criteria. See Statements of the Case dated 
July 1996 (prior regulations), and August 1998 (new 
regulations). Therefore, the Board has also considered both 
the old and the new rating criteria in adjudication of the 
claim on appeal.

The veteran's PTSD is currently evaluated as 10 percent 
disabling.  The schedular criteria for evaluation of PTSD are 
set forth in the Schedule in Diagnostic Code 9411.  Under the 
revised criteria for Diagnostic Code 9411, the next highest, 
or 30 percent evaluation, is warranted where there is 
objective evidence of occupational and social impairment with 
a decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). See 38 C.F.R. § 
4.133 (formerly § 4.132), Diagnostic Code 9411 (1998) (as 
revised, effective November 7, 1996).

Under the prior rating criteria pertaining to PTSD, the next 
highest, or 30 percent  evaluation requires evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships, with psychoneurotic 
symptoms which result in reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132 (effective 
prior to November 7, 1996).   

Having reviewed the record, the Board is of the opinion that 
the objective evidence does not support the assignment of an 
evaluation in excess of 10 percent disabling for PTSD at this 
time.  Specifically, under the revised rating criteria, an 
increased evaluation requires evidence of occupational and 
social impairment with a decrease in work efficiency and an 
inability to perform occupational tasks, due to symptoms such 
as depressed mood, anxiety, panic attacks, sleep impairment, 
and mild memory loss.   

The two most recent VA examinations, conducted in March 1997 
and April 1998, suggest that the veteran's occupational and 
social functioning have improved.  The March 1997 VA 
examination indicates an impression of PTSD, mild, and it was 
noted that the veteran was making a serious attempt to be 
gainfully employed.  A GAF of 80 was assigned at that time.  
The most recent VA examination report shows that the veteran 
is participating in a work-study program and is enrolled in 
upper-level computer courses at a community college, with a 
current GAF of 75.  In the Board's view, the evidence does 
not indicate that PTSD is currently productive of 
occupational and social impairment to such as degree as to 
warrant an evaluation in excess of 30 percent disabling.  

Although the 1998 VA examination indicates that the veteran 
reported increased problems with hypervigilance, startle 
response, and intrusive recollections due to the stress 
associated with his school attendance, in the Board's view, 
the overall disability picture is more consistent with an 
evaluation of 10 percent disabling.  According to the 
schedular criteria, a 10 percent rating contemplates a PTSD 
disability which is productive of occupational and social 
impairment due to mild and transient symptoms which decrease 
work efficiency and ability to perform tasks only during 
periods of significant stress.  The recent VA examination 
shows that the veteran was experiencing increased stress as a 
result of his anxiety about finishing the school semester.  
On mental status examination his speech, thought processes, 
and memory were normal.  Furthermore, he has recently been 
assigned GAF scores in the range of 75-80, which corresponds 
to no more than slight impairment in social, occupational, or 
school functioning, manifested by symptoms that are transient 
and expectable reactions to psychosocial stressors.  See DSM-
IV, 1994.  In light of these objective findings, a disability 
evaluation higher than 10 percent is not warranted under the 
pertinent regulatory provisions.  

For the reasons discussed above, the Board also finds that an 
evaluation in excess of 10 percent disabling is not warranted 
under the old rating criteria pertaining to mental disorders, 
as the veteran's symptomatology is not indicative of definite 
impairment in the ability to establish or maintain effective 
relationships or symptoms resulting in reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  As noted, the 
evidence demonstrates that the veteran's industrial 
functioning is at a high level, as evidenced by his 
participation in a work study program and his enrollment in 
upper level college courses.  While the evidence suggests 
some degree of impairment in his ability to maintain 
relationships with family members, definite industrial 
impairment has not been shown, and thus, the Board is of the 
opinion that the veteran does not substantially meet the 
criteria for a higher, or 30 percent evaluation under the 
previously effective criteria.  

The Board finds that the schedular criteria for an evaluation 
in excess of 10 percent disabling have not been met for PTSD 
under any of the pertinent regulatory criteria.  As the 
preponderance of the evidence is unfavorable, the veteran's 
claim for an increased evaluation is denied.  









ORDER

An evaluation in excess of 10 percent disabling is denied for 
PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

